
	
		I
		112th CONGRESS
		2d Session
		H. R. 5881
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Runyan (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide certain
		  employees of Members of Congress and certain employees of local governmental
		  agencies with access to case-tracking information of the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Veterans Benefits
			 Improvement Act.
		2.Provision of
			 access to case-tracking information
			(a)In
			 generalChapter 59 of title
			 38, United States Code, is amended by adding at the end the following:
				
					5906.Provision of
				access to case-tracking information
						(a)In
				general(1)The Secretary shall
				provide a covered employee with access to the case-tracking system to provide a
				veteran with information regarding the status of a claim submitted by such
				veteran, regardless of whether such employee is acting under a power of
				attorney executed by such veteran.
							(2)In providing a covered employee with
				access to the case-tracking system under paragraph (1), the Secretary shall
				ensure that such access—
								(A)is provided in a manner that does not
				allow such employee to modify the data contained in such system; and
								(B)does not include access to medical
				records.
								(b)Treatment of
				disclosureThe access to information by a covered employee
				pursuant to subsection (a) shall be deemed to be—
							(1)a covered disclosure under section 552a(b)
				of title 5; and
							(2)a permitted disclosure under regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
							(c)DefinitionsIn this section:
							(1)The term
				case-tracking system means the system of the Department of
				Veterans Affairs that provides information regarding the status of a claim
				submitted by a veteran.
							(2)The term covered employee
				means an employee of a Member of Congress or an employee of a State or local
				governmental agency (including a veterans service officer) who, in the course
				of carrying out the responsibilities of such employment, assists veterans with
				claims for any benefit under the laws administered by the
				Secretary.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						5906. Provision of access to case-tracking
				information.
					
					.
			
